Citation Nr: 0009762	
Decision Date: 04/12/00    Archive Date: 04/20/00

DOCKET NO.  98-13 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to restoration of a total schedular (100 percent) 
rating for adenocarcinoma of the prostate, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

V. Marletta, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1962 to May 1982.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating actions of the Montgomery, Alabama, 
Regional Office (RO) in which a reduction from 100 percent to 
20 percent in the evaluation assigned for a prostate cancer 
disability was implemented by means of a April 1998 rating 
decision, pursuant to a proposal by the RO in January 1998 
that such a reduction be undertaken. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran currently undergoes antineoplastic hormonal 
therapy.


CONCLUSION OF LAW

The criteria for restoration of a 100 percent rating for 
prostate cancer are met. 38 U.S.C. § 1155 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.344 (c), 4.115b, Diagnostic Code 7528 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran was first diagnosed with prostate cancer 
following the detection of elevated amounts of prostate-
specific antigen (PSA) and a March 1993 biopsy, which 
revealed focal moderate to poorly differentiated 
adenocarcinoma of the left prostate.  A palladium implant 
procedure was performed in April 1993, which temporarily 
reduced the veteran's PSA level.  However, beginning in 1996, 
the veteran's PSA level again began to increase.  An April 
1996 chemistry report from the Adler Institute of Laboratory 
Medicine indicates a PSA level of 6.7 and telephone 
transcripts prepared by Dr. Pow-Sang of the H. Lee Moffitt 
Cancer Center & Research Institute indicate that PSA readings 
taken during the summer of 1996 were 6.0, 15.8, and 10.7.  

The remainder of the veteran's course of treatment is best 
summed up by a December 1998 letter written by Dr. Fischer:

I have had the opportunity of treating 
[the veteran] since September of 1997 
when he presented to me with a history of 
having had adenocarcinoma of the prostate 
treated with a Palladium seed insert in 
1993.  This seed implant helped him for 
several years and then his PSA started to 
rise significantly.  We therefore felt 
that he would need to be treated with 
Lupron [and] Casodex.  He has done this 
since we first saw him and since that 
time his PSA has been less than 0.03.  It 
is clear that he needs this medication 
and that to stop this medication would be 
a detriment to his health because of the 
reactivation of the cancer cells that are 
presently under hormonal control.  I 
therefore recommend strongly that he 
continue his Lupron and Casodex...

The veteran filed his claim for service connection for 
prostate cancer in October 1996, which, in a February 1997 
rating decision, was granted by the RO on a presumptive basis 
under the provisions of 38 C.F.R. § 3.307(a)(6), citing the 
veteran's exposure to herbicides during his service in the 
Republic of Vietnam.  Prostate cancer is among the diseases 
enumerated in 38 C.F.R. § 3.309(e) for which presumptive 
service connection is warranted based on exposure to certain 
herbicide agents.  
The veteran submitted to a VA genito-urinary compensation and 
pension (C&P) examination in December 1997, which indicated 
that his PSA was less than 0.2.  The medical history 
contained in the C&P examination report reveals that the 
veteran began taking Lupron injections in September 1996 and 
that by September 1997 his PSA had dropped to 0.03.  The C&P 
examination report also indicates that the veteran incurred 
side effects as a result of his hormone therapy, which 
included hot flashes, occasional diarrhea, nausea, headaches, 
fatigue, and the inability to have a penile erection.  A 
rectal examination revealed no prostate enlargement and the 
diagnosis states, "Carcinoma of the prostate status post 
treatment with radioactive seed implants, hormone injections, 
and antiandrogen medication."  The concluding comment 
contained in the examination report reads as follows:  "The 
patient is not presently on anti-neoplastic chemotherapy, but 
is on hormonal therapy and anti-androgen medication.  These 
treatments are specifically for the carcinoma of the prostate 
and in all likelihood it would be ongoing."

In a January 1998 rating decision, the RO decreased the 
veteran's 100 percent disability under Diagnostic Code 7528 
to 20 percent under Diagnostic Code 7523 (complete atrophy of 
both testicles), stating that the veteran was not presently 
on antineoplastic chemotherapy, but was instead on "hormonal 
therapy and anti-androgen medication, which are palliative 
and not curative."  It is this decision from which the 
veteran appeals.  

In a January 1999 hearing before the RO, the veteran 
testified that he has maintained hormonal treatment for his 
prostate cancer and that he still incurs the above-mentioned 
side effects.   

Legal Analysis

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim which is plausible.  See Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992) (where a veteran asserted that his 
condition had worsened since the last time his claim for an 
increased disability evaluation for a service-connected 
disorder had been considered by VA, he established a well 
grounded claim for an increased rating).  All relevant facts 
have been properly developed and no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Diagnostic Code 7528 schedules all malignant neoplasms of the 
genitourinary system as 100 percent disabling.  A note placed 
subsequent to Diagnostic Code 7528 states as follows:  
"Following the cessation of surgical, X-ray, antineoplastic 
chemotherapy or other therapeutic procedure, the rating of 
100 percent shall continue with a mandatory VA examination at 
the expiration of six months...  If there has been no 
reoccurrence or metastasis, rate on residuals as voiding 
dysfunction or renal dysfunction, whichever is predominant" 
(emphasis added).

Noting the veteran's lowered PSA level, the lack of any 
antineoplastic chemotherapy, and the expiration of the six-
month period provided for in the note subsequent to 
Diagnostic Code 7528, the RO reduced the veteran's 100 
percent disability rating to 20 percent.  In so doing, the RO 
relied on the fact that the veteran's hormonal therapy is 
palliative and not curative.  The Board finds this 
distinction irrelevant.  Diagnostic Code 7528 contemplates 
not just antineoplastic chemotherapy as a treatment 
warranting a 100 percent disability rating, but it also 
indicates any "other therapeutic procedure."  Given the 
side effects incurred by the veteran as a result of 
continuing hormonal therapy and Dr. Fischer's assessment that 
without this treatment his cancer would certainly recur, the 
Board finds that the veteran's hormonal treatments should be 
treated no differently than if he were submitting to 
antineoplastic chemotherapy, which, it should be noted, is 
often a palliative measure.  Therefore, the Board finds that 
the veteran's hormonal therapy is contemplated by the "other 
therapeutic procedure" provision contained in the note 
subsequent to Diagnostic Code 7528 and his 100 percent 
disability rating should be restored. 



ORDER

Restoration of a 100 percent rating for adenocarcinoma of the 
prostate is granted.





		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

